Title: From George Washington to Moses Hazen, 1 June 1783
From: Washington, George
To: Hazen, Moses


                  
                     Sir,
                     Newburgh June 1st 1783
                  
                  In the dispute which subsists between you & Majr Reed I have pursued the advice of a Board of General Officers—and have done every thing in my power to give satisfaction to you, & the complaining Officers of your Regimt and can only lament that the measures which have been adopted have failed of the wished for effect—especially as the Court have reported "they cannot find reason to justify the assertions alluded to in the said orders".
                  Your Letter, with the papers respectg Lieut. Stuart, I have transmitted to Govr Livingston, with a request to him, that he would consider the Case; and if any legal Remedy can be had, that he would be pleased to suggest the Mode to you, for Lieut. Stuarts Relief.  I am Sir Yr Most Obedt Hble Sert 
                  
                     Go: Washington
                     
                  
               